DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ferrai (US 2011/0189117), Cassin (US 2005/0118218), Duprat (US 2013/0331428), Daly (WO 2017/048556), Drechsler (US 6,074,654), as evidenced by Ricca (US 2003/0139502).  Cassin, Duprat and Daly are cited on the 7/27/2021 IDS.
	The instant claims are directed to a method of making up the lips by applying to the lips a basecoat composition and then applying over the basecoat a topcoat composition.
Ferrari teaches a transfer resistant cosmetic composition for making up the lips (Ferrari – claim 20 and [0002]), the composition comprises at least one polyorganosiloxane containing polymer, at least one silicone film former; and at least one volatile oil (Ferrari – claim 1).
Ferrari teaches that the colored cosmetic compositions are lip compositions and are emulsions or dispersions [0015]. The composition maybe in the form of an O/W emulsion [0033] and comprise water in amounts ranging from 0.1-70%, reading on instant claim 14.  Ferrari teaches that the composition can be a lipstick ([0591] and working examples) and provides shine, long wear, comfort and feel [0651].
Regarding claims 1 and 8-9: Ferrari teaches the silicone film former to be trimethylsiloxysilicate and be present in amounts ranging from 1-15%, which overlaps with the claimed 2-10% and overlapping ranges are prima facie obvious absent evidence of criticality (Ferrari – claim 3 and 8).
Regarding claims 5-7: Ferrari teaches the presence of a volatile oil as the liquid fatty phase [0205], such as isododecane (Ferrari – claim 7).  Ferrari also teaches that the volatile oil can also be isohexadecene ([0213] and working examples). Ferrari teaches that mixtures of hydrocarbon oils ( 1-20%) can be used and another suitable oil for use include isohexadecane [0189-0191], thus it would have been prima facie obvious to use a mixture of isododecane and isohexadecane as mixtures are contemplated.  The liquid fatty phase represents 5-98.4% of the total composition, which overlaps with the claimed isohexadecane being used in amounts of 1-15% and overlapping ranges are prima facie obvious absent evidence of criticality [0221].
Regarding claims 2-4: Ferrari teaches the composition to further comprise a pigment (Ferrari – claim 4), suitable pigments for use include pearling agents (reading on pearlescent pigment) [0416] and these can be used in amounts ranging from 2-30% [0420].
Regarding claim 1: Ferrari teaches that depending on the application, plasticizers maybe added to help obtain a more flexible, thus more comfortable film [0238]. Ferrari teaches that suitable plasticizers for use in the composition include simethicone copolyol and dimethicone (reading on silicone-based plasticizer) and teaches that a skilled artisan can routinely vary the amount of plasticizer desired based on the properties desired and the application envisaged [0527].  Examples 9-16 exemplify lip composition comprising dimethicone or dimethiconol in amounts as low as 4% up to 30%, which overlap and overlapping ranges are prima facie obvious absent evidence of criticality.
Regarding claims 11-13: Ferrari teaches that emollients such as propylene glycol can be included in the composition [0523], as evidenced by Ricca, propylene glycol is a volatile solvent moisturizing agent [0116].  Ferrari teaches that additives such as emollients can be used in amounts ranging from 0.01-10% [0427].
However, Ferrari does not teach the lip composition to comprise an acrylate copolymer resin or a hydrophilic gelling agent (a taurate copolymer).
Daly teaches sunscreen compositions in the form of emulsions that include a suspension of a styrene/acrylate copolymer (Abs).  Daly teaches the emulsion to comprise a suspension of non-ultraviolet radiation absorbing light scattering particles.  These particles do not absorb within the UV spectrum, but may enhance SPF by scattering the incident UV radiation.  They perform equally well with both inorganic and organic UV actives and can enhance product feel.  A known particle is Sunspheres PGL which is an emulsion or suspension of styrene/acrylate copolymer (reading on the elected acrylate polymer in a solvent), these particles are added in amounts of 1-10% and are added to the water phase (Pg. 34-35).
Daly further teaches that pigments/colorant and UV absorbing compounds such as titanium dioxide can be added (Pg. 33 and 39).
Duprat teaches emulsions for topical application to the skin in the form of O/W emulsions and exemplifies the use of Simulgel 600, which has thickening and stabilizing properties, and teaches that these gelling agents can be used in amounts ranging from 0.005-5% [0091-0092].
Cassin discloses emulsions for topical application to the skin, these can be O/W emulsions [0074].  Cassin teaches that depending on the fluidity of the composition that it is desired to obtain, one or more gelling agents, especially hydrophilic gelling agents, i.e. water-soluble or water-dispersible gelling agents, may be incorporated into the composition.  A suitable gelling agent is Simulgel 600 [0105].  Lipophilic gelling agents can also be used [0105].  As evidenced by the instant specification, Simulgel 600 is acrylamide/sodium acryloyldimethyltaurate copolymer /isohexadecane /polysorbate 80, reading on taurate copolymer of instant claim 10.
It would have been prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Ferrari with those of Cassin, Duprat and Daly.  One of skill in the art would have been motivated to add a hydrophilic gelling agent, such as Simulgel 600 in amounts ranging from .005-50, as these are taught by Duprat and Cassin to provide thickening and stabilization to emulsions and are used to control the fluidity of the composition.  One of skill in the art would have been further motivated to add Sunsphere PGL in amounts of 1-10% as these are taught to enhance SPF and enhance product feel.  One of skill in the art would have a reasonable expectation of success as Ferrari teaches that gelling agents can be added [0431] and  teaches that the emulsion can comprise sunscreens, thus the inclusion of sunscreen agents is contemplated.
Regarding the placement of the Simulgel 600 and Sunsphere in the water phase, Daly teaches the sunsphere to be added to the water phase and Cassin teaches Simulgel 600 to be water-soluble or water-dispersible, so the placement of these compounds in the water phase is prima facie obvious.
While the above, references, Ferrari, Cassin, Duprat and Daly (herein referred to simply as Ferrari), make obvious a lipstick composition having the structure of the claimed topcoat lipstick, the above references do not teach this to be applied over an anhydrous basecoat composition.
Drechsler teaches transfer resistant cosmetic compositions for application to the lips (Abs and Title).  Drechsler teaches the lip composition to comprise an organosiloxane resin (such as MQ resins), reading on silicone resin, and a volatile carrier (Drechsler – claim 1).  While Drechsler doesn’t teach the lip composition to be anhydrous, of the 25 embodiments of Drechsler , 24 of them are anhydrous with only 1 having water, therefore a skilled artisan would recognize anhydrous composition to be a preferred embodiment and would have been motivated to formulate the composition to be anhydrous.  While Drechsler does not teach the lip composition to be a lipstick, Ferrari as discussed above teaches lip composition comprising polyorganosiloxane containing polymers (such as MQ resins [0224]), volatile carriers which can be anhydrous or comprise water and are formulated as lipsticks or liquid lip colors [0415], thus a skilled artisan would been motivated to formulate the composition of Drechsler as a lipstick as this is a type of lip composition that is well known in the art to be formulated when the composition has volatile carriers and organosiloxane resins and its prima facie obvious to pursue the known options within the grasp of a skilled artisan to formulate a composition as a lipstick yielding no more than expected.
Drechsler teaches a method of applying the cosmetic composition to lips by the steps of a) applying the composition directly the lips; allowing a film to form; and then applying a complimentary product on said dried film (Drechsler – claim 22-23). Drechsler teaches that the complimentary product can be used to enhance the gloss and shine of the lips and bring a lubricious feeling.  Such product is known as a topcoat or overcoat and can be in the form of a lipstick (Col. 11, lines 1-15).
It would have been prima facie obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to use the lipstick composition made obvious by Ferrari as the complimentary topcoat lipstick in the method of Drechsler as Ferrari teaches the lipstick to provide shine, long-wear and a silky feel [0651] and does not comprise polyol polyesters and Drechsler teaches that the topcoat should be used to provide shine and lubricious feeling and does not disrupt the composition of Drechsler which is taught to occur when polyol polyesters are used. As Ferrari does not teach the inclusion of polyol polyesters, the composition of Ferrari is not expected to disrupt the composition of Drechsler.  One of skill in the art would have a reasonable expectation of success as both Ferrari and Drechsler teach transfer resistant lip compositions comprising silicone resins and volatile oil carriers.
Conclusion
No claims are allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer A Berrios whose telephone number is (571)270-7679. The examiner can normally be reached Monday-Thursday 7am-4pm; Friday 9am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on (571) 272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JENNIFER A BERRIOS/            Primary Examiner, Art Unit 1613